Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 27, 2022

                                     No. 04-21-00432-CV

                                     Alejandro CEPEDA,
                                          Appellant

                                               v.

     KOZA HOME SOLUTIONS, LLC, Hector Santos, Legend Title and Abstract, LLC,
                              Appellees

                  From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2020-CVF-000579-D1
                    Honorable Honorable Jose A. Lopez, Judge Presiding


                                        ORDER
        On April 25, 2022, Appellees Hector Santos and Koza Home Solutions, LLC (“Koza”)
filed a Joint Motion to Abate Appeal, or Alternatively, for Extension of Time to File Appellees’
Briefs Due to Extenuating Circumstances. On May 5, 2022, we granted appellees’ request for an
extension in part and extended their deadline to file their respective briefs to May 25, 2022.

       On May 25, 2022, Appellees Santos and Koza filed another Joint Motion to Abate
Appeal, or Alternatively, for Extension of Time to File Appellees’ Briefs Due to Extenuating
Circumstances. On May 26, Appellee Santos filed his brief, along with a motion for extension of
time requesting an extension of one day. We GRANT Appellee Santos’s request for a one-day
extension. We DENY appellees’ joint motion to abate this appeal. With respect to the alternative
request for an extension of time, we GRANT IN PART an extension of time to Appellee Koza.
Appellee Koza’s brief is due July 18, 2022. No further extensions of time will be granted. If
Appellee Koza’s brief is not filed by the deadline, this appeal will be set at issue without
Appellee Koza’s brief.




                                                    _________________________________
                                                    Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court